Citation Nr: 1506158	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-17 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) with persistent depressive disorder.


REPRESENTATION

Appellant represented by:	Polly Murphy


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In the June 2012 VA Form 9, the Veteran requested a video teleconference hearing.  A hearing was scheduled in August 2013.  In July 2013, the Veteran suffered a heart attack and requested a postponement of the hearing.  The hearing was rescheduled for September 2013. The Veteran then obtained new representation in August 2013, who requested the September 2013 hearing be postponed in order to obtain the case file.  The hearing was not rescheduled.  In September 2014 the Board remanded this claim in order to schedule the videoconference hearing the Veteran had requested.  A hearing was held in December 2014 and a transcript of the hearing is of record.  Therefore, this remand directive has been satisfied.

FINDING OF FACT

The competent and credible evidence shows that the Veteran has a diagnosis of PTSD and that he was engaged in combat while stationed in the Republic of Vietnam (Vietnam) from July 21, 1969 to July 21, 1970.

CONCLUSION OF LAW

The criteria for service connection for PTSD with persistent depressive disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159 (2014).  In the instant decision, the Board makes no decision unfavorable to the Veteran.  Therefore, even if VA did not meet its duty to notify and assist in this case, such error is harmless and no further discussion is necessary

II.  Merits of the Claim

The Veteran contends that service connection is warranted for PTSD on the basis that he presently suffers from PTSD due to in-service stressors.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

There are particular requirements for establishing service connection for PTSD. Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. 38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV). Id.; see also 38 C.F.R. § 4.125(a) (2014).

The evidence required to establish the occurrence of an in-service stressor depends upon the nature of the stressor.  Special provisions allow that the occurrence of a claimed in-service stressor can be shown by certain kinds of credible supporting evidence where the claimed stressor involved personal assault, fear of enemy or terrorist activity, combat, service as a prisoner of war (POW), or diagnosis of PTSD during service.  38 C.F.R. § 3.304(f).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The Veteran underwent a private examination with Dr. D.B., Ph.D. in November 2014.  At that examination, the doctor diagnosed the Veteran with chronic PTSD, Persistent Depressive Disorder and Alcohol Use Disorder.  He noted social avoidance, verbal irritability with his children and grandchildren, a lack of close personal friends and an inability to go to public spaces as the Veteran's psychosocial and environmental problems.  The doctor found the Veteran's GAF score is 55.  An earlier psychological evaluation was performed in November 2011 by Dr. J.C., Ph.D., who performed a Short Screening Scale for DSM-IV PTSD and found the Veteran positive for PTSD.  He indicated the traumatic stressors included "a car accident that killed his friend, a tornado in the Veteran's town in 2011 and a rocket hitting the barracks while stated at Da Nang Air Base".  These examinations confirm a diagnosis of PTSD, pursuant to the DSM-IV, which satisfies the first element of the service-connection claim.

The Board acknowledges the Veteran also underwent a VA examination in July 2011 at which time the examiner found the Veteran does not have a diagnosis of PTSD.  However, the Board does not give probative weight to this examination as the other examinations and evidence in the record adequately support a diagnosis of PTSD for this Veteran, and the Board finds them to be the more probative evidence as to this issue.

The Veteran has described several in-service stressors.  In his December 2014 hearing testimony, the Veteran described an incident in Vietnam at the Da Nang Air Base in August 1969 when a rocket hit the barracks next to his, killing one and wounding twenty-six other soldiers in the barrack.  The blast threw him to the floor, and made him fear for his life.  After the attack, the Veteran testified he helped in getting the burning mattresses out of the barracks and helping people get out after they were blown out of their beds.  He also described the adjacent barrack as being blown up while shielding his barrack.  There is photographic evidence in the record documenting the damage down by the rocket on the barracks described by the Veteran.

The Veteran testified to another stressor in March 1970 when a Navy plane with an inoperable engine lost control and struck a field near a row of workshops.  The Veteran testified he was in one of the workshops.  He thinks there were 27 guys onboard the airplane and 19 or 22 died on impact. He described the sound as like a bomb going off and the smell of aviation fuel and burned bodies.  To this day, he testified a certain smell triggers that flashback. 

Another stressor described by the Veteran involved fighting in Libya around 1967-1968.  The Veteran described a seven day war with Israel and Egypt while he was located in Libya, having to protect the Base he was stationed in.  He stated there was "Molotov cocktail type stuff" being thrown over the fence of the Base and at the time, he did not have a gun issued to him for protection.  The Veteran assisted in evacuating people from the area and transporting them to Europe for safety.  He described being fearful for his life, fearing the workshops which were in the perimeter walls at the end of the runways would be blown up because they were exposed to the cocktails being thrown over the fences.  

In support of the Veteran's described stressors, the record includes a buddy statement from R.C. dated March 2012, who served with the Veteran in Vietnam.  He described the incident when the barracks were struck by a rocket.  He states that "myself and [the Veteran] were in the upper bay of Barracks 934, directly across from where the rocket hit barrack #933.  The rocket blast blew us out of bed and our wall lockers were knocked on top of us".  The blast killed one of their fellow airmen.  Mr. R.C. described seeing "his body lying lifeless on top of the bunker with one leg dangling from the side".  In further support of the Veteran's stressors, of record is evidence of the Veteran's in country Vietnam service from July 21, 1969 to July 21, 1970, as verified by the Personnel Information Exchange System (PIES) response dated June 2011.   

Pursuant to 38 C.F.R. § 3.304(f), the Veteran's described stressors involved witnessing events that involved death, serious injury and threatened death for himself as well as others on three different occasions.  As indicated in the November 2014 examiner's report, his response to these stressors have left him with flashbacks, recurrent distressing dreams of events associated with his combat trauma, hyperviligence and irritability.  Because the Veteran's credible stressors satisfy the requirements of 38 C.F.R. § 3.304(f), the Board accepts the Veteran's lay statement of these events as evidence that they occurred.

Because the described stressors to the Veteran's PTSD diagnosis occurred while in-service, the Board finds that a nexus between his present disability and his service is supported.

As all elements of his claim of entitlement to service connection for PTSD have been met, service connection for PTSD must be granted.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD with persistent depressive disorder is granted.





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


